Title: To Thomas Jefferson from Isaac Cox Barnet, 10 February 1824
From: Barnet, Isaac Cox
To: Jefferson, Thomas


Dear Sir
Paris
February 10th 1824
At the particular recommendation of Count de Tracy—I send you the enclosed pamphlet—He says you will read it with much interest. He charges me also to present you his most affectionate respects. He has often assured me that he loves you more than any man on your side of the Atlantic—and his love is great for the family of freemen over which you have so usefully and so honorably presided.Venerable Sir! I wish I could express with what sensibility the worthy Mr Botta read your late letter to Mr Adams!... and who of your friends that would not feel as Mr Botta felt!...Encouraged by General La Fayette and Miss Wright—I take the liberty of enclosing herewith Extract of a note which—under Mr Botta’s unfortunate circumstances—I got the favour of him to furnish me—I have already sent a copy to Joseph C. Cabell Esqre suggesting the idea of a subscription in favour of Mr BottaAccept the assurance of my profound respect—and of my sincere attachment.I. Cox Barnet
   “Du droit de Petition &c. par Dunoyer”
